DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities: Claim 1 recites “a synthetic object rendering apparatus” instead of “a synthetic image rendering apparatus.” Claim 5 recites “a synthetic image rendering apparatus” instead of "the synthetic image rendering apparatus.” Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 20 recites “one or more device-readable media.” In treating the claim as a whole, Computer Readable Media (CRM) and Computer Readable Storage Media (CRSM) claims, under their broadest reasonable interpretation (BRI), will cover an ineligible signal per se unless defined otherwise in the application as filed. The claim(s) does/do not fall within at least one of the four 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadap et al. (US 2020/0090389) in view of Ahn et al. (US 2021/0142440).
Regarding claim 1, Hadap teaches/suggests: A method of image processing comprising: 
storing a real image of an object in memory, the object being a specified type of object (Hadap [0028]: “As will be appreciated in light of this disclosure, both input image I.sub.i and output image I.sub.o are representations of facial images in an image space;” [0101]: “Facial image manipulation network 200 and its various functional block may be implemented on a computing device such as a general-purpose or application specific CPU that includes one or more storage devices and/or non-transitory computer-readable media having 
computing, using a first encoder, a factorized embedding of the real image (Hadap [0032]: “In any case, input image I.sub.i is provided to encoder 212 of the disentanglement network 202, which generates entangled latent representation Z.sub.i. Disentanglement network 202 causes latent representation Z.sub.i to be disentangled into disentangled latent representations Z.sub.1-Z.sub.N … In particular, latent representations Z.sub.i and Z.sub.1−Z.sub.N are typically lower dimensional representations than those of image space;” [0023]: “Furthermore, according to various embodiments, low-dimensional manifold embeddings are exposed for each of the intrinsic facial properties, which in turn enables direct and data-driven semantic editing from a single input image.”); 
receiving a value of at least one parameter of a synthetic [image] rendering apparatus for rendering synthetic images of objects of the specified type, the parameter controlling an attribute of synthetic images of objects rendered by the rendering apparatus (Hadap [0085]: “The networks depicted in FIGS. 2c-2d allow manipulation of semantic face attributes (for example, expression, facial hair, age, makeup and eyewear) by traversing the manifolds of the disentangled latent spaces that are most appropriate for that edit.”); 
computing an output image of the object which is substantially the same as the real image except for the attribute controlled by the parameter (Hadap [0034]-[0035]: “As depicted in FIG. 2b, rendering network 204 comprises a 
Hadap does not teach/suggest:
computing an embedding factor of the received value using a second encoder; 
modifying the factorized embedding with the computed embedding factor; and 
computing, using a decoder with the modified embedding as input, an output image of the object.
Ahn, in view of Hadap, teaches/suggests:
computing an embedding factor of the received value using a second encoder (Hadap [0032]: “In any case, input image I.sub.i is provided to encoder 212 of the disentanglement network 202, which generates entangled latent representation Z.sub.i. Disentanglement network 202 causes latent representation Z.sub.i to be disentangled into disentangled latent representations Z.sub.1-Z.sub.N;” Ahn [0360]: “The first encoder 8200 generates user feature map from the pose information of the face image of the user;” [0362]: “The second encoder 8300 generates a target feature map and a pose-normalized target feature map from style information and pose information of the face image of the target.” [The encoder of Hadap and/or the second encoder of Ahn meets the claimed first encoder; the first encoder of Ahn meets the claimed second encoder.]); 
modifying the factorized embedding with the computed embedding factor (Ahn [0369]: “The blender 8400 may generate a mixed feature map by using the user feature map and the target feature map, and generate the mixed feature map.”); and 
computing, using a decoder with the modified embedding as input, an output image of the object (Ahn [0374]: “By using the mixed feature map and the pose-normalized target feature map, the decoder 8500 generates a reenacted image of the face image of the target.”).
Before the effective filing date of the claimed invention, the substitution of one known element (the decoder of Ahn) for another (the rendering network of Hadap) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to generate the output image.

Regarding claim 3, Hadap as modified by Ahn teaches/suggests: The method of claim 1 wherein the object is a face (Hadap [0028]: “As will be appreciated in light of this disclosure, both input image I.sub.i and output image I.sub.o are representations of facial images in an image space.”) and the attributes are selected from one or more of: beard style, eyebrow style, expression, eye colour, eye rotation, hair colour, hair style, head shape, illumination, lower eyelash style, texture, upper eyelash style (Hadap [0085]: “The networks depicted in FIGS. 2c-2d allow manipulation of semantic face attributes (for example, expression, facial hair, age, makeup and eyewear) by traversing the manifolds of the disentangled latent spaces that are most appropriate for that edit.”).

Regarding claim 4, Hadap as modified by Ahn teaches/suggests: The method of claim 1 wherein the first and second encoders have been trained using adversarial training such that a distribution of embeddings computed by the first encoder is substantially the same as a distribution of embeddings computed by the second encoder (Hadap [0020]: “The disentanglement portion of the network is trained to disentangle at least one physical property captured in the facial image;” Ahn [0498]: “Our model is trained in an adversarial manner using a projection discriminator D (Miyato and Koyama 2018). The discriminator aims to distinguish between the real image of the identity c and a synthesized image of c generated by G.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Hadap as modified by Ahn teaches/suggests: The method of claim 1 wherein the first encoder has been trained to map real images to an embedding and the second encoder has been trained to map the parameters of [the] synthetic image rendering apparatus to an embedding (Hadap [0032]: “In any case, input image I.sub.i is provided to encoder 212 of the disentanglement network 202, which generates entangled latent representation Z.sub.i. Disentanglement network 202 causes latent representation Z.sub.i to be disentangled into disentangled latent representations Z.sub.1-Z.sub.N;” Ahn [0360]: “The first encoder 8200 generates user feature map from the pose information of the face image of the user;” [0362]: “The second encoder 8300 generates a target feature map and a pose-normalized target feature map from style information and pose information of the face image of the target;” [0498]: “Our model is trained in an adversarial manner using a projection discriminator D (Miyato and Koyama 2018). The discriminator aims to distinguish between the real image of the identity c and a synthesized image of c generated by G.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 6, Hadap as modified by Ahn teaches/suggests: The method of claim 1 comprising independently controlling attributes of the output image by receiving values of parameters of the synthetic image rendering apparatus (Hadap [0085]: “The networks depicted in FIGS. 2c-2d allow manipulation of semantic face attributes (for example, expression, facial hair, age, makeup and eyewear) by traversing the manifolds of the disentangled latent spaces that are most appropriate for that edit.”).

Regarding claim 7, Hadap as modified by Ahn teaches/suggests: The method of claim 1 wherein the output image is computed without using a 3D model of the object depicted in the real image (Hadap [0034]-[0035]: “As depicted in FIG. 2b, rendering network 204 comprises a plurality of layers 208.sub.21-208.sub.2N ... In particular, dashed lines in FIG. 2b indicate a potential intercoupling of layers 208.sub.21-208.sub.2N that will depend upon image formation equation 206 in order to render a facial manipulation;” Ahn [0374]: “By using the mixed feature map and the pose-normalized target feature map, the decoder 8500 generates a reenacted image of the face image of the target.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 8, Hadap as modified by Ahn teaches/suggests: The method of claim 1 wherein the factorized embedding comprises an embedding having a plurality of factors (Hadap [0032]: “In any case, input image I.sub.i is provided to encoder 212 of the disentanglement network 202, which generates entangled latent representation Z.sub.i. Disentanglement network 202 causes latent representation Z.sub.i to be disentangled into disentangled latent representations Z.sub.1-Z.sub.N.”).

Regarding claim 16, Hadap as modified by Ahn teaches/suggests: The method of claim 1 comprising using a plurality of parameterized functions as part of the second encoder, individual ones of the parameterized functions corresponding to individual parts of a vector of parameters of the synthetic image rendering apparatus (Hadap [0034]: “As depicted in FIG. 2b, rendering network 204 comprises a plurality of layers 208.sub.21-208.sub.2N, each of which may generate a respective intermediate result IR.sub.21-IR.sub.2N. Each of the intermediate results IR.sub.21-IR.sub.2N may be associated with a respective intermediate loss function 206.sub.21-206.sub.2N;” Ahn [0497]-[0501]: the disclosed loss functions). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claim 19 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Hadap as modified by Ahn further teaches/suggests a processor (Hadap [0101]: “Facial image manipulation network 200 and its various functional block may be implemented on a computing device such as a general-purpose or application specific CPU that includes one or more storage devices and/or non-transitory computer-readable media having encoded thereon one or more computer-executable instructions or software.”).

Regarding claim 20, Hadap teaches/suggests: One or more device-readable media with device-executable instructions that, when executed by a computing system, direct the computing system to perform operations (Hadap [0101]: “Facial image manipulation network 200 and its various functional block may be implemented on a computing device such as a general-purpose or application specific CPU that includes one or more storage devices and/or non-transitory computer-readable media having encoded thereon one or more computer-executable instructions or software.”) comprising: 
training a first encoder to map real object images to an embedding (Hadap [0020]: “The disentanglement portion of the network is trained to disentangle at least one physical property captured in the facial image;” [0032]: “In any case, input image I.sub.i is provided to encoder 212 of the disentanglement network 202, which generates entangled latent representation Z.sub.i. Disentanglement network 202 causes latent representation Z.sub.i to be disentangled into disentangled latent representations Z.sub.1-Z.sub.N … In particular, latent representations Z.sub.i and Z.sub.1−Z.sub.N are typically lower dimensional representations than those of image space;” [0023]: “Furthermore, according to various embodiments, low-dimensional manifold embeddings are exposed for each of the intrinsic facial properties, which in turn enables direct and data-driven semantic editing from a single input image.”); 
Hadap does not teach/suggest:
training a second encoder to map parameters of a synthetic image rendering apparatus to a factorized embedding, where the training is adversarial training such that a distribution of embeddings computed by the first encoder is substantially the same as a distribution of embeddings computed by the second encoder.
Ahn, in view of Hadap, teaches/suggests:
training a second encoder to map parameters of a synthetic image rendering apparatus to a factorized embedding, where the training is adversarial training such that a distribution of embeddings computed by the first encoder is substantially the same as a distribution of embeddings computed by the second encoder (Hadap [0032]: “In any case, input image I.sub.i is provided to encoder 212 of the disentanglement network 202, which generates entangled latent representation Z.sub.i. Disentanglement network 202 causes latent representation Z.sub.i to be disentangled into disentangled latent representations Z.sub.1-Z.sub.N;” Ahn [0360]: “The first encoder 8200 generates user feature map from the pose information of the face image of the user;” [0362]: “The second encoder 8300 generates a target feature map and a pose-normalized target feature map from style information and pose information of the face image of the target;” [0498]: “Our model is trained in an adversarial manner using a projection discriminator D (Miyato and Koyama 2018). The discriminator aims to distinguish between the real image of the identity c and a synthesized image of c generated by G.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadap et al. (US 2020/0090389) in view of Ahn et al. (US 2021/0142440) as applied to claim 1 above, and further in view of Bogan, III et al. (US 10552667).
Regarding claim 2, Hadap as modified by Ahn does not teach/suggest: The method of claim 1 wherein modifying the factorized embedding comprises swapping at least one part of the factorized embedding with the computed embedding factor. Bogan, however, teaches/suggests swapping (Bogan col. 9 ll. 25-36: “At block 312B, the autoencoder comprising the encoder and the first decoder is used to swap the CGI animated face from the source data set with the face in the destination data set.”). Before the effective filing date of the claimed invention, the substitution of one known element (the swapping of Bogan) for another (the blending of Ahn) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to generate the synthetic feature.

As such, Hadap as modified by Ahn and Bogan teaches/suggests swapping at least one part of the factorized embedding with the computed embedding factor (Ahn [0369]: “The blender 8400 may generate a mixed feature map by using the user feature map and the target feature map, and generate the mixed feature map;” Bogan col. 9 ll. 25-36: “At block 312B, the autoencoder comprising the encoder and the first decoder is used to swap the CGI animated face from the source data set with the face in the destination data set.”).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadap et al. (US 2020/0090389) in view of Ahn et al. (US 2021/0142440) as applied to claim 1 above, and further in view of Lee et al. (US 2021/0166433).
Regarding claim 9, Hadap as modified by Ahn teaches/suggests: The method of claim 1 wherein the encoders and the decoder together form an autoencoder (Hadap Fig. 1: the illustrated autoencoder; [0032]: “In any case, input image I.sub.i is provided to encoder 212 of the disentanglement network 202, which generates entangled latent representation Z.sub.i. Disentanglement network 202 causes latent representation Z.sub.i to be disentangled into disentangled latent representations Z.sub.1-Z.sub.N;” Ahn [0360]: “The first encoder 8200 generates user feature map from the pose information of the face image of the user;” [0362]: “The second encoder 8300 generates a target feature map and a pose-normalized target feature map from style information and pose information of the face image of the target.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Hadap as modified by Ahn does not teach/suggest wherein the autoencoder has been trained on both real images and synthetic images using a two stage training procedure, wherein during a first stage the first encoder is omitted and the embedding of the real image is randomly generated, and during a second stage the first encoder is present. Lee, however, teaches/suggests a two stage training procedure, wherein during a first stage the first encoder is omitted, and during a second stage the first encoder is present (Lee [0025]: “To enrich the training samples, the images are augmented through methods such as random rotations and/or translation, etc. for images in domains B and A. That is P(S) for s ∈ B and P(x) for x ∈ A. The training includes two phases. In phase 1, the autoencoder for domain B is pre-trained using augmented images of s ∈ B. In phase 2, the autoencoder for each of the two domains E.sub.A, D.sub.A, E.sub.B, and D.sub.B are jointly trained using augmented images P(S) of s ∈ B and augmented images P(x) of image x ∈ A.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the encoders and the decoder of Hadap as modified by Ahn to be trained using two phases as taught/suggested by Lee in order to enrich the training.

As such, Hadap as modified by Ahn and Lee teaches/suggests wherein the autoencoder has been trained on both real images and synthetic images using a two stage training procedure, wherein during a first stage the first encoder is omitted and the embedding of the real image is randomly generated, and during a second stage the first encoder is present (Hadap [0085]: “The networks depicted in FIGS. 2c-2d allow manipulation of semantic face attributes (for example, expression, facial hair, age, makeup and eyewear) by traversing the manifolds of the disentangled latent spaces that are most appropriate for that edit;” Lee [0025]: “To enrich the training samples, the images are augmented through methods such as random rotations and/or translation, etc. for images in domains B and A. That is P(S) for s ∈ B and P(x) for x ∈ A. The training includes two phases. In phase 1, the autoencoder for domain B is pre-trained using augmented images of s ∈ B. In phase 2, the autoencoder for each of the two domains E.sub.A, D.sub.A, E.sub.B, and D.sub.B are jointly trained using augmented images P(S) of s ∈ B and augmented images P(x) of image x ∈ A.”).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadap et al. (US 2020/0090389) in view of Ahn et al. (US 2021/0142440) as applied to claim 1 above, and further in view of Lisowska et al. (US 2019/0147334).
Regarding claim 10, Hadap as modified by Ahn does not teach/suggest: The method of claim 1 wherein the encoders and the decoder are pre-trained and then trained using one-shot learning. Lisowska, however, teaches/suggests pre-trained and then trained using one-shot learning (Lisowska [0033]: “The learning algorithm circuitry 30 executes a pre-trained one-shot learning algorithm 105′ in combination with the short series of reference data. The one-shot learning algorithm 105′ employs a deep learning method specifically designed to adjust itself to any problem by using small amounts of data relevant to that problem. After such adjustment, the algorithm can then applied to any desired amount of data, for example to perform a classification with respect to any amount of data. Specifically, the learning algorithm circuitry 30 trains the classifier at 105, using the short series of reference data.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the encoders and the decoder of Hadap as modified by Ahn to be trained using one-shot learning as taught/suggested by Lisowska in order to adjust to any problem.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadap et al. (US 2020/0090389) in view of Ahn et al. (US 2021/0142440) as applied to claim 1 above, and further in view of Goodsitt et al. (US 2021/0097343).
Regarding claim 11, Hadap as modified by Ahn does not teach/suggest: The method of claim 1 comprising generating a novel image by computing a sample from a latent space of the first and second encoders and decoding the sample using the decoder, wherein the samples are computed using a generative adversarial network from a set of random numbers. Goodsitt, however, teaches/suggests generating a novel image by computing a sample from a latent space of the first and second encoders and decoding the sample using the decoder, wherein the samples are computed using a generative adversarial network from a set of random numbers (Goodsitt [0049]: “In some embodiments, dataset generator 103 can be configured to generate synthetic data from sample values. For example, dataset generator 103 can be configured to use the generative network of a generative adversarial network to generate data samples from random-valued vectors;” [0082]: “The generator network can be configured to learn a mapping from a sample space (e.g., a random number or vector) to a data space (e.g. the values of the sensitive data). The discriminator can be configured to determine, when presented with either an actual data sample or a sample of synthetic data generated by the generator network, whether the sample was generated by the generator network or was a sample of actual data.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the system of Hadap as modified by Ahn to generate synthetic data as taught/suggested by Goodsitt in order for training.

Regarding claim 12, Hadap as modified by Ahn does not teach/suggest: The method of claim 1 comprising computing a sample from a latent space of the first and second encoders and using the sample to generate a variation of an image embedded in the latent space. Goodsitt, however, teaches/suggests computing a sample from a latent space of the first and second encoders and using the sample to generate a variation of an image embedded in the latent space (Goodsitt [0049]: “In some embodiments, dataset generator 103 can be configured to generate synthetic data from sample values. For example, dataset generator 103 can be configured to use the generative network of a generative adversarial network to generate data samples from random-valued vectors;” [0082]: “The generator network can be configured to learn a mapping from a sample space (e.g., a random number or vector) to a data space (e.g. the values of the sensitive data). The discriminator can be configured to determine, when presented with either an actual data sample or a sample of synthetic data generated by the generator network, whether the sample was generated by the generator network or was a sample of actual data.”). The same rationale to combine as set forth in the rejection of claim 11 above is incorporated herein.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadap et al. (US 2020/0090389) in view of Ahn et al. (US 2021/0142440) as applied to claim 1 above, and further in view of Hassner et al. (US 2008/0309662).
Regarding claim 13, Hadap as modified by Ahn does not teach/suggest: The method of claim 1 comprising computing an estimate of a parameterization vector of the synthetic image rendering apparatus that corresponds to a part of a factorized latent space. Hassner, however, teaches/suggests computing an estimate of a parameterization vector of the synthetic image rendering apparatus that corresponds to a part of a factorized latent space (Hassner [0163]: “Then, in method step RSR-3 (FIG. 10), albedo estimator 106 (FIG. 9) may use the lighting and the recovered depth of method steps RSR-1 and RSR-2 respectively, to estimate the albedo .rho.(x,y).”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify a latent representation of Hadap as modified by Ahn to be estimated as taught/suggested by Hassner in order to quickly generate the synthetic feature.

Regarding claim 15, Hadap as modified by Ahn and Hassner teaches/suggests: The method of claim 13 comprising computing the estimate by computing an optimization using constraints including that the parameters are within a specified range (Hassner [0147]: “In accordance with the present invention, these components may be employed to reconstruct the surface of the object shown in image I.sub.Q by solving the optimization function provided in the present invention for lighting, depth and albedo respectively.”). The claimed constraints are inherent and/or implicit features of the optimization function. In addition, such features would have been well known for optimizing. The same rationale to combine as set forth in the rejection of claim 13 above is incorporated herein.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadap et al. (US 2020/0090389) in view of Ahn et al. (US 2021/0142440) as applied to claim 1 above, and further in view of Olivieri et al. (US 2021/0160645).
Regarding claim 17, Hadap further discloses in [0058]: “For example, pose and expression edits, such as smile edits, modify both the explicit per-pixel normal as well as the per-pixel albedo in image space.” Hadap as modified by Ahn does not teach/suggest: The method of claim 1 comprising using a decoder which decouples object rotation from a latent space of the encoders. Olivieri, however, teaches/suggests using a decoder which decouples object rotation from a latent space of the encoders (Olivieri [0025]: “According to the techniques of this disclosure, if rotation information is available at the decoder, residual coupling may be performed without requiring an encoder to transmit phase differences.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the decoder of Hadap as modified by Ahn to include pose information including object rotation as taught/suggested by Olivieri in order for pose edits.

Regarding claim 18, Hadap as modified by Ahn teaches/suggests head pose (Hadap [0058]: “For example, pose and expression edits, such as smile edits, modify both the explicit per-pixel normal as well as the per-pixel albedo in image space.”). Hadap as modified by Ahn does not teach/suggest: The method of claim 1 comprising inputting head pose directly without requiring an encoder. Olivieri, however, teaches/suggests inputting head pose directly without requiring an encoder (Olivieri [0025]: “According to the techniques of this disclosure, if rotation information is available at the decoder, residual coupling may be performed without requiring an encoder to transmit phase differences.”). The same rationale to combine as set forth in the rejection of claim 17 above is incorporated herein.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The limitation “modifying part of the estimated parameterization vector corresponding to an individual object attribute and using the modified estimated parameterization vector to generate an output image where only the individual object attribute is modified,” taken as a whole, renders the claim patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0068463 – replacing vectors
US 2021/0089759 – photorealistic encoding
US 2021/0279956 – second encoder
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611